Citation Nr: 1523598	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  06-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), from December 8, 2007, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1980 to February 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2009 by the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  At the April 2009 Board hearing, the VLJ posed relevant questions, discussed the evidence of record, and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determination and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his service organization representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony, oral presentation, and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claim based on the current record.  

As a preliminary matter, the Board notes that in February 2014, the Board adjudicated the Veteran's claim of entitlement to a TDIU, from December 8, 2007, on a schedular basis, and remanded this case for consideration of a TDIU, on an extraschedular basis only.  As such, the issue of entitlement to a TDIU, from December 8, 2007, on a schedular basis, is no longer before the Board.

In February 2014, the Board remanded this claim to obtain additional treatment records, afford the Veteran a VA examination, and to refer the claim to the Director of VA Compensation and Pension for extraschedular consideration.  The Board is satisfied that there has been substantial compliance with prior remand, as treatment records were obtained and associated with the claims file, the Veteran was afforded a VA examination in June 2014, and the claim was referred for extraschedular consideration in August 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order).  That development having been completed, the claim is now ready for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDINGS OF FACT

1.  From December 8, 2007, the Veteran is rated as 100 percent disabled for his service-connected coronary artery disease associated with hypertension.

2.  Other than coronary artery disease, the Veteran is service connected for peripheral vascular disease of the left lower extremity, rated 20 percent disabling, peripheral vascular disease of the right lower extremity, rated 20 percent disabling, hypertension, rated 10 percent disabling, and scar residual from excision of pilonidal cyst, rated as noncompensable.

3.  The evidence does not demonstrate that the Veteran's service-connected disabilities, other than coronary artery disease, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, from December 8, 2007, on an extraschedular basis, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2005, February 2008, and March 2013 that fully addressed the entire notice element.  The letters informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The claim was subsequently adjudicated in a September 2014 Supplemental Statement of the Case (SSOC).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and other pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained VA outpatient treatment records, service treatment records, and private medical records.  The Veteran was afforded multiple VA examinations.  The Veteran's claim was referred to the Director of Compensation Service in August 2014, and a decision was obtained from the Director in September 2014.  Therefore, the Board finds that the available medical evidence and records have been obtained in order to make an adequate determination.  

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to TDIU, From December 8, 2007, on an Extraschedular Basis

The Veteran seeks entitlement to TDIU, from December 8, 2007, on an extraschedular basis.  The RO previously granted entitlement to TDIU from June 11, 2007 to December 7, 2007, and as a result of the August 2012 Board decision, the Veteran was granted entitlement to TDIU from February 2, 2001 to June 10, 2007.  As noted previously, entitlement to TDIU, from December 8, 2007, on a schedular basis has already been denied by the Board.  See February 2014 Board decision.

Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

A TDIU rating is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  
 
However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on other service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities.  

The award of a total schedular rating does not moot the issue of entitlement to TDIU, as TDIU may still be assigned on the basis of the Veteran's remaining service-connected disabilities, including on an extraschedular basis.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).  

In this case, the Veteran has a 100 percent rating for his service-connected coronary artery disease associated with hypertension, from December 8, 2007.  Accordingly, an award of TDIU from December 8, 2007 based on coronary artery disease would result in duplicative payment; therefore, the question before the Board is whether his other service-connected disabilities, alone or in aggregate, render him unemployable.  

Prior to December 17, 2008, other than coronary artery disease, service connection was in effect for hypertension, rated as 10 percent disabling, and a scar, rated as noncompensable.  Effective December 17, 2008, the Veteran was granted service connection for peripheral vascular disease of the bilateral lower extremities, rated as noncompensable.  The evaluation for each extremity was increased to 20 percent disabling, effective July 2010.  The combined rating prior to July 2010, excluding coronary artery disease, was 10 percent.  Effective July 2010, the combined rating is 40 percent, excluding coronary artery disease.    

As determined in the February 2014 Board decision, the Veteran does not meet the requisite schedular percentages to entitle him to TDIU on a schedular basis, from December 8, 2007.  Importantly, however, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a).  38 C.F.R. § 4.16(b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Veteran filed a TDIU application in February 2005 and February 2008, at which time he reported last working in 2000, as a shipping/receiving clerk.  The Veteran indicated that he had completed high school, as well as two years of college.  The Veteran reported that his angina and coronary artery disease was the service-connected disability that prevented him from securing a substantially gainful occupation.

A January 2008 statement from the Veteran's private physician, B.M., reported the Veteran's relevant medical treatment and detailed the course of the Veteran's heart and peripheral vascular treatment.  Dr. B.M. opined that the Veteran's peripheral vascular disease was severe and caused severe pain in the extremities with prolonged sitting and/or standing.  The physician opined that the Veteran would have great difficulty in performing any exertional work and had a 5 percent chance of being employable. 

Medical records indicate the Veteran underwent a right iliac stent in June 2008 after being diagnosed with severe peripheral vascular disease and a 100% occlusion of the right iliac.

The Veteran was afforded a VA examination for his legs in September 2009.  He reported weakness and numbness in the legs and that he would fall down to his knees.  He reported being able to walk a quarter of a mile before having to rest.  

The Veteran was afforded VA examinations for his scar, hypertension, and peripheral vascular disease of the bilateral lower extremities in July 2010.  He reported his employment history as an insurance salesperson in 1993-1994, a maintenance worker in 1994-1996, a silkscreen operator in 1996-1997, and shipping and receiving personnel in 1997 - 2000.  The Veteran reported that he stopped working due to fatigue and shortness of breath.  His hypertension was noted to be stable on medication with no history of hospitalizations or surgery.  There were no reported strokes, nosebleeds, or headaches related to his hypertension.  The Veteran indicated that he had intermittent pain/cramps in his legs approximately once a week.  The Veteran's scars were described as not painful, with no edema or disabling effects.

The Veteran's family members and long-time friends have submitted statements providing generally consistent accounts of observing the Veteran's reports of leg pain and fatigue.

The Veteran was afforded a VA examination in May 2014.  The Veteran described his current symptoms as occasional numbness and tingling in the feet, as well as discoloration of the distal lower extremities.  The Veteran indicated that he could comfortably walk about 200 yards, limited by bilateral calf pain.  It was noted that the Veteran had not undergone surgery on his legs, but that he had a right lower extremity stent procedure in 2008.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner indicated that the Veteran's functional impairment was not so diminished as to be equally well served by an amputation with prosthesis.  There was mild stasis dermatitis on both lower extremities; however, bilateral pedal pulses were strong and symmetrical, capillary refill was less than two seconds bilaterally, light touch was intact bilaterally, and there were no signs of ulcers or edema.  The examiner stated that the Veteran's disabilities affected his ability to work, in that the Veteran was able to walk for 10 to 15 minutes, stand for 15-20 minutes, and sit for 30-40 minutes.  The examiner stated that the Veteran requires a break or change in position after 20 minutes of activity, but that he has complete usage of his upper extremities for any seated activities and he is able to follow complex instructions.

In August 2014, the Appeals Management Center (AMC) recommended that the Veteran's claim should be denied.  It was noted that there were no medical opinions of record that indicate the Veteran is unemployable due to his hypertension or his scar.  Additionally, the Veteran had not been hospitalized for any extended periods of time due to his service-connected disabilities, other than coronary artery disease.  It was concluded that the evidence did not indicate the Veteran would be unemployable in all environments, from December 8, 2007.

The Veteran's claim was then sent to the Director of the Compensation and Pension Service.  The Director determined in September 2014 that the Veteran's disabilities were not of the severity to warrant entitlement to TDIU on an extraschedular basis.  The Director concurred with the AMC recommendation to deny.  

The Board finds that the evidence does not support the claim for a TDIU rating, on an extraschedular basis, from December 8, 2007.  As stated previously, the Veteran reported that he has a high school education, as well as two years of college.  The Board notes that the Veteran's private physician indicated in January 2008 that the Veteran would be prevented from performing any exertional work and could not tolerate prolonged sitting; however, the May 2014 VA examiner indicated that the Veteran could sit for 30-40 minutes, that he has complete usage of his upper extremities for any seated activities, and he is able to follow complex instructions.  Furthermore, there is no evidence of record that indicates the Veteran's remaining service-connected disabilities, hypertension and a scar, render him unemployable.  As stated previously, the Veteran himself noted on his TDIU applications that his heart disability is the service-connected disability preventing him from working.

While the Veteran may have difficulty performing manual labor due to his service connected disabilities other than coronary artery disease, the evidence shows that he is capable of performing, and has in the past perform sedentary type of work assignments.  In this regard, the Board notes that the evidence shows that the Veteran can sit up to 30-40 minutes at a time and that he has full function of his upper extremities and that he can follow complex instructions.  The limitations caused by his service-connected hypertension and scar are minimal.  Although his peripheral vascular disease of the left and right lower extremities impacts his ability to walk long distances or stand for long periods of time, given the Veteran's educational background, which include obtaining a high school diploma and completing 2 years of college, as well as prior experience working in jobs which required sedentary type of assignments, there is no supportive evidence to show that the Veteran is precluded from all forms of substantial gainful employment.  In this regard, the Veteran has given a history of working as an insurance salesperson and as a clerk.  Such assignments likely involved sedentary type of work, such as filling out paperwork.  As such, the Board finds that the evidence does not support an award of a TDIU rating, from December 8, 2007, on an extraschedular basis based on service-connected disability other than the service-connected coronary artery disease.


ORDER

Entitlement to a TDIU, from December 8, 2007, on an extraschedular basis, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


